—Appeal by the defendant from a judgment of the Supreme Court, Kings County (George, J.), rendered March 10, 1997, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was denied his right to a public trial when, after Hinton hearings (see, People v Hinton, 31 NY2d 71), the court closed the courtroom to spectators during the testimony of two undercover officers. The testimony at the hearings, however, established that closure of the courtroom was necessary to protect the safety of the officers and the integrity of their ongoing investigations (see, People v Martinez, 82 NY2d 436; People v Hinton, supra; People v Akaydin, 258 AD2d 466).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The" defendant’s remaining contention is without merit. Krausman, J. P., H. Miller, Schmidt and Smith, JJ., concur.